Citation Nr: 1738936	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-22 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, with additional service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although the Veteran initially claimed service connection for posttraumatic stress disorder (PTSD), other psychiatric diagnoses are documented in the record.  Accordingly, the Board has broadly recharacterized the claim as reflected on the title page. 

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.

When this case was before the Board in August 2016, it was remanded for additional development.  The case is now again before the Board for further appellate consideration.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

At the outset, the Board notes the record indicates the Veteran served on active duty from August 1980 to August 1984, and then in the Army Reserves from 1984 to 1998.  Although the Veteran's official military personnel file (OMPF) from entrance until 1992, and his service treatment records (STRs) from entrance until 1991 have been associated with the record, the OMPF and STRs for the periods after these dates have not.

With regard to the claim for service connection for an acquired psychiatric disorder, pursuant to the Board's August 2016 remand instructions, the Veteran was afforded a VA psychiatric examination.  The examiner noted the Veteran's contentions that his psychiatric symptoms were related to in-service events including his difficulty with superiors and being promoted, having been improperly charged with forgery, and not having been credited with certain years of service towards retirement.  The Veteran reported in-service anger related to these circumstances.  The examiner also noted the Veteran's report of a long post-service history of anger difficulties, including outbursts and violence.  Upon a review of the Veteran's medical records and statements, the examiner determined he did not meet the criteria for PTSD.  Among other things, the examiner found the Veteran's reported stressors were inadequate to support a PTSD diagnosis.

The examiner, however, did diagnose the Veteran with intermittent explosive disorder, and "other specified mood disorder, hypomanic," as well as antisocial personality disorder.  In an August 2016 addendum to her report, the examiner stated the Veteran's mood symptoms consisted of hypomanic symptoms, and while not representative of a formal diagnosis of bipolar disorder, the profile and nature of the symptoms were similar.  The examiner then stated that with this in mind, the Veteran's initial presentation of hypomanic symptoms, during early adulthood, "coincided" with his period of military service.  The examiner went on to discuss research findings indicating bipolar disorder and related symptoms had a strong genetic component.  She ultimately stated that given the research to support a greater than 50 percent influence of biology and heredity on the development of bipolar disorder and related symptoms, it was her opinion the Veteran's mood disorder with hypomanic symptoms was less likely than not caused by or a result of his military experience.

Upon review of the VA examination report, the Board finds it unclear whether the examiner found the Veteran's mood disorder pre-dated his military service, or whether its onset was during his active service.  In this regard, the Board notes if the latter is the case, service connection for the Veteran's mood disorder may be warranted.  See 38 C.F.R. § 3.303(a) (2016).

If, instead, the examiner intended to make a finding that the disorder pre-dated service, the Board notes a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304 (b) (2016).  Only such conditions as are recorded in examination reports are to be considered noted.  Id. 

As such, the standard for rebutting the presumption of soundness requires that VA show by clear and unmistakable evidence that a veteran's disability both pre-existed service and was not aggravated by service.  Id.  Once the presumption of soundness upon entry is rebutted, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase was due to the natural progress of the pre-existing condition.  See 38 U.S.C.A. § 1153 (West 2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59  (1999).  In this case, no psychiatric symptoms or conditions were noted at the time of the Veteran's enlistment.  As such, the presumption of soundness attaches.

In light of the foregoing, the Board finds a remand is necessary in order to obtain an addendum opinion from the August 2016 examiner, clarifying her findings, following an additional examination, if indicated.

With regard to the Veteran's claim for service connection for a lower back disability, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, a medical examiner is not free to simply ignore a veteran's lay statements recounting symptoms or events.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Pursuant to the Board's August 2016 remand instructions, the Veteran was afforded a VA examination in August 2016.  The examiner noted the Veteran had been diagnosed with degenerative disc disease of the lumbar spine, intervertebral disc syndrome, and spinal stenosis.  The examiner noted the Veteran's STRs showed repeated visits for low back pain with radiation to the left buttock and leg from December 1982 to March 1983, with diagnoses during this period of muscular strain and neuralgia, and an X-ray taken in 1983 within normal limits.  He then noted on the Veteran's Army Reserve enlistment examination in 1986, no complaints of back pain or disability were reported, and the same was true for a periodic examination in 1991.  The examiner further noted that Social Security Administration (SSA) records included primary care physician notes which documented a report of low back pain since 2000.  The examiner noted the Veteran's reports that his back pain began during active service, but ultimately opined his disability was less likely than not related to service on the bases of the absence of a chronic back condition documented in service, the SSA records showing back pain beginning two years after discharge from the Reserves, and the Veteran's post-service work in construction and sandblasting, which the examiner stated would stress the spine.

As discussed above, the Board first notes the Veteran's STRs and OMPF from 1991 to 1998 and 1992 to 1998, respectively, have not been associated with the record.  In addition, the Board notes the Veteran has asserted on multiple occasions during the period of the claim that his lower back pain began in service and continued to the present day.  As an example, at his May 2016 hearing, the Veteran testified that his back pain began following completion of airborne training in 1981.  The Veteran's OMPF shows he received a parachute badge following successful completion of this training.  The Veteran, again, has testified that this pain continued since service, and that on occasion he would receive pain medication, but sought no further treatment due to his fear he would not be permitted to remain in the military.  Upon a review of the VA examination report, although the examiner acknowledged the Veteran's general report of pain since service, he did not address the Veteran's history of parachute jumps or otherwise explain why the Veteran's reported history was not credited.

For the foregoing reasons, the Board has determined a remand for an additional VA examination and opinion is warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to specifically include:

a) the Veteran's STRs for the period from September 1991 to 1998; and

b) the Veteran's OMPF for the period from 1992 to 1998.

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, forward the Veteran's claims file to the August 2016 VA psychiatric examiner, or another qualified examiner if she is not available, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  If the examiner determines an additional examination is necessary, such examination should be scheduled. 

Following a review of the relevant records and lay statements, and an additional examination if deemed necessary, the examiner should identify all acquired psychiatric disorders present during the period of the claim.
 
With regard to each identified acquired psychiatric disorder, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during or is otherwise etiologically related to the Veteran's military service.

In this regard, the examiner should clarify her August 2016 report, in which she stated the initial presentation of the Veteran's hypomanic symptoms was during early adulthood and "coincided" with his period of military service.  The examiner must specifically state whether it is at least as likely as not (50 percent probability or better) that the Veteran's diagnosed mood disorder had its onset during his period of service.

If not, the examiner must state whether any acquired psychiatric disorder clearly and unmistakably (undebatably) was present prior to the Veteran's entrance into active duty.

If the examiner determines any acquired psychiatric disorder clearly and unmistakably pre-existed service, the examiner must state an opinion as to whether the disorder clearly and unmistakably (undebatably) was not aggravated (permanently worsened beyond its natural progression) during or as a result of service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, afford the Veteran a VA examination by an examiner who has not provided an examination in this case, to determine the nature and etiology of his lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lower back disability originated during or is otherwise etiologically related to the his military service.

In providing his or her opinion, the examiner should note the Veteran received a parachute badge in 1981 following successful completion of airborne training.

The examiner must address the Veteran's competent lay statements to the effect that his lower back pain had its onset during parachute training and has continued and worsened to the present day, and that although he obtained pain medication on occasion, he did not seek further treatment in service for fear he would not be allowed to remain in the military.  If the examiner determines the Veteran's reported history is not credible, he or she must clearly explain why this is so.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Undertake any other development determined to be warranted.

5.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




